        Case 1:19-cv-02096-DLI-SJB Document 8 Filed 04/18/19 Page 1 of 2 PageID #: 273

                                                                                                                  OSEN LLC
                                                                                                            ATTORNEYS AT LAW
                                                                                                                  WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                             1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                                  T.212.354.0111




                                                            April 18, 2019


        VIA ECF

        Douglas C. Palmer
        Clerk of Court
        U.S. District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201


                  Re:     Bowman, et al. v. Société Générale de Banque au Liban SAL, et al.,
                          19-cv-02096 (DLI)(SJB)


        Dear Mr. Palmer:

                We represent Plaintiffs in the above-referenced action and respectfully submit this
        application pursuant to Guidelines 50.3.1(a) and (d) for the Division of Business Among District
        Judges, Eastern District of New York, for a determination that this matter is related to Bartlett, et
        al. v. Société Générale de Banque au Liban SAL, et al., 19-cv-00007 (CBA)(VMS) (in which we
        also represent the plaintiffs), currently pending before the Hon. Carol Bagley Amon. We also
        respectfully request reassignment of the Bowman case to Judge Amon pursuant to Guideline
        50.3.1(e). Defendants do not object to our requests herein.

                Under Guideline 50.3.1(a), “[a] civil case is ‘related’ to another civil case for purposes of
        this guideline when, because of the similarity of facts and legal issues or because the cases arise
        from the same transactions or events, a substantial saving of judicial resources is likely to result
        from assigning both cases to the same judge and magistrate judge.” The Bowman and Bartlett cases
        are substantively identical—Bowman simply represents additional plaintiffs alleging the same
        conduct against the same Defendants.

                In both cases, victims or the family members of victims of terrorist attacks perpetrated in
        Iraq sued 11 banks1 under the Anti-Terrorism Act, 18 U.S.C. §§ 2331 et seq. (“ATA”). The
        plaintiffs in both cases allege that Defendants knowingly provided material support to and aided
        and abetted the terrorist organizations that committed the attacks in which they or their family

        1
                The Defendants in this case and in Bartlett are: Société Générale de Banque au Liban SAL, Fransabank SAL,
        Middle East Africa Bank, Blom Bank SAL, Byblos Bank SAL, Bank Audi SAL, Bank of Beirut SAL, Lebanon Gulf
        Bank SAL, Banque Libano-Francaise SAL, Bank of Beirut and the Arab Countries and Jammal Trust Bank SAL
        (“Defendants”).
Case 1:19-cv-02096-DLI-SJB Document 8 Filed 04/18/19 Page 2 of 2 PageID #: 274
Douglas C. Palmer
April 18, 2019
Page 2 of 2



members were injured, giving rise to civil liability under 18 U.S.C. § 2333(a) and (d). The claims
in Bartlett and Bowman are against the same defendants, for the same conduct, brought under the
same statute and will implicate the same discovery issues. Except for the Bowman Plaintiffs’
particularized damages, the “facts and legal issues” are identical between the two actions, and both
“arise from the same transactions or events.” Guideline 50.3.1(a). In sum, the Bowman case is
purely an extension of the Bartlett case pending before Judge Amon.

        The Bowman Plaintiffs filed their complaint on April 10, 2019 and thereafter contacted
counsel representing the Defendants in the Bartlett case to determine whether they would accept
service of process for the Bowman action on Defendants’ behalf. Counsel for Defendants agreed
to waive objections to service of process in Bowman on condition that the parties enter into the
same type of stipulation that they entered into in Bartlett, putting the two cases on the same
schedule with the Court. Plaintiffs accepted Defendants’ offer. Pursuant to Guideline 50.3.1(d),
Plaintiffs then conferred with Defendants as to Plaintiffs’ request herein for reassignment of
Bowman to Judge Amon, and Defendants stated that they do not object to it.

        Accordingly, for the reasons set out above, Plaintiffs respectfully request a determination
that the Bowman case is related to the Bartlett case pursuant to Guidelines 50.3.1(a) and 50.3.1(d)
and its reassignment to Judge Amon pursuant to Guideline 50.3.1(e).


                                              Respectfully submitted,


                                              /s/ Gary M. Osen
                                              Gary M. Osen


cc:    All Counsel
